Case 1:19-cv-00545-LMB-TCB Document 37 Filed 04/13/21 Page 1 of 1 PagelD# 157

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
ROBERT STILLWELL,
Plaintiff,
Vv.

1:19¢v545 (LMB/TCB)

KPMG LLP,

Mme ee ee ee ee ee

Defendant.
ORDER

For the reasons stated during a telephone conference held on the record, defendant’s
Motion to Dismiss [Dkt. No. 28] is GRANTED; and it is hereby

ORDERED that plaintiff's Complaint [Dkt. No. 1] be and is DISMISSED.

The Clerk is directed to enter judgment in defendant’s favor pursuant to Federal Rule of
Civil Procedure 58, forward copies of this Order to counsel of record, and close this civil action.

Entered this ts of April, 2021.

Alexandria, Virginia

/s/
Leonie M. Brinkeina

United States District Judge ae
